                                GORSKI & KNOWLTON PC
                                       COUNSELORS AT LAW                               Telephone:
CAROL L. KNOWLTON †                  311 WHITEHORSE AVENUE                           (609) 964-4000
ALLEN I. GORSKI †                            SUITE A                                      Fax:
                                    HAMILTON, NEW JERSEY 08610                       (609) 585-2553
† NJ AND PA BAR
                              WRITER’S EMAIL: CKNOWLTON@GORSKIKNOWLTON.COM


                                                January 21, 2019

Via ECF and email only

Honorable Christine M. Gravelle, U.S.B.J.
United States Bankruptcy Court
402 East State Street
Trenton, NJ 08608

RE:     Debtor Estate of Robert Bongiorno
        Case #18-16626-CMG

Dear Judge Gravelle:

        This office represents Joseph and Joan Bongiorno, creditors in the above-referenced

matter. Please accept this letter in lieu of a more formal memorandum of law in support of the

Bongiornos’ motion for authorization to file a late Proof of Claim.

        The seminal case setting forth the standards a party seeking to file a late claim must

meet is Pioneer Investment Services Company v. Brunswick Associates Limited Partnership, 507

U.S. 380, 113 S.Ct. 1489, 123 L.Ed.2d 74 (1993). In determining whether a creditor has

demonstrated excusable neglect in failing to file a timely claim, the following factors should be

considered: “… the danger of prejudice to the Debtor, the length of the delay and its potential

impact on judicial proceedings, the reason for the delay, including whether it was within the

reasonable control of the movant, and whether the movant acted in good faith.” Id. 507 U.S.

395.
January 21, 2019                                                     GORSKI & KNOWLTON PC
Page 2



          In the case presently under consideration, the movants did not learn of the bankruptcy

until after the deadline, so they had no control over the delay. There is no danger of prejudice

to the Debtor in that the Debtor acknowledges that he owes money to the movants. The

potential impact on judicial proceedings is negligible as the status of the case remains in its

initial stages. There has not been a partial distribution to creditors, there has not been a

determination of any adversarial proceeding, nor has there been a Trustee’s Final Report

issued.

          The movants have, at all times, acted in good faith in this bankruptcy proceeding.

Indeed, there have not been any allegations that they have acted otherwise.

          For these reasons, on behalf of the movants, Joseph and Joan Bongiorno, the

undersigned respectfully requests that they be allowed to file a late Proof of Claim, and that the

Proof of Claim be considered as timely filed for the purpose of the administration of the Debtor

Estate, including distribution to creditors.


                                               Respectfully submitted,
                                               /s/ Carol L. Knowlton

                                               CAROL L. KNOWLTON

CLK:cmc
